DETAILED ACTION
Status of the Claims
1.	Claims 1-2, 7-14 and 20-31 are pending.
Status of the Rejections
2.	Rejection of claim 7 under 35 USC 112(b) as being indefinite is being withdrawn in view of applicant’s amendment. 
	Claim Objections
3.	Claim 7 is objected to because of the following informalities:  claim 7 recites “the electrode substrate and the pseudo-graphite surface from at least part a working electrode”. It should instead recite “the electrode substrate and the pseudo-graphite surface form at least part a working electrode”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 7-14 and 20-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomei et al. (Talanta, 2018, 262-267) in view of Gyan et al. (ChemElectroChem 2015, 2, 700-706) and as evidenced by Kabir et al.(Carbon, 144, 2019, 831, provided by the applicant in IDS dated 9/10/2020).
Claim 1, Tomei et al. teach a method for detecting chlorine in sample by exposing a graphite based electrode formed by printing graphite on a substrate (see section 2.2 and 2.6).  The graphite base electrode does not include amine groups or gold nanoparticles as recited. 
Tomei et al. do not teach the graphite based electrode is pseudo-graphite formed by coating pseudo-graphite onto electrode substrate. 
However, Gyan et al. teach a GUITAR electrode (GUITAR surface is pseudo graphite surface as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal plane) for sensor application is unique from other graphitic electrode because they are more resistant to aging effects and air oxidation (page 701, col. 2, lines 1-9 and Supplemental information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Gyan et al. teaching to use GUITAR material as the choice of material for Tomei et al. graphite electrode because GUITAR based electrode are more resistant to aging effects and air oxidation thereby increasing the performance of the electrode. 



Claim 7, modified Tomei et al. teach the electrode substrate and pseudo-graphite surface form at least part of a working electrode (working electrode is formed by screen printing graphite/pseudo graphite onto polyester film; section 2.2).

Claim 8, modified Tomei et al. teach chlorine is detected by measuring current flow between working electrode and a counter electrode (see section 2.6).

Claim 9, modified Tomei et al. teach applying constant potential to the working electrode (see section 2.6).

Claims 10-12, modified Tomei et al. teach the GUITAR material has fast heterogeneous electron transfer (HET) at basal plane, has corrosion resistance (less susceptible to air oxidation) greater than graphitic material (see Gyan, page 701, col. 1, paragraph 1 and col. 2, ll. 1-9) and carbon content of GUITAR inherently includes 85% sp2 carbon and 15% sp3 carbon as evidenced by Kabir et al. (see abstract).

Claim 13, Tomei et al. teach a detecting chlorine in sample by exposing a graphite based electrode formed by printing graphite on a substrate (see section 2.2 and 2.6).  The graphite base electrode does not include amine groups or gold nanoparticles as recited. 
Tomei et al. do not teach the graphite based electrode is pseudo-graphite formed by coating pseudo-graphite onto electrode substrate. However, Gyan et al. teach a GUITAR electrode (GUITAR surface is pseudo graphite surface as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal plane) for sensor application is unique from other graphitic electrode because they are more resistant to aging effects and air oxidation (page 701, col. 2, lines 1-9 and Supplemental information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Gyan et al. teaching to use GUITAR material as the choice of material for Tomei et al. graphite electrode because GUITAR based electrode are more resistant to aging effects and air oxidation thereby increasing the performance of the electrode. 

Claim 14, modified Tomei et al. teach the modifying the graphite electrode with carbon black (CB) dispersion (reads on electrochemically sensitive material) to alter sensing property of electrode to enhance chlorine detection (“high sensitivity”, page 263, col. 1, paragraph 6).

Claims 20 and 21, modified Tomei et al. teach the GUITAR material has fast heterogeneous electron transfer (HET) at basal plane, has corrosion resistance (less susceptible to air oxidation) greater than graphitic material (see Gyan, page 701, col. 1, paragraph 1 and col. 2, ll. 1-9) and carbon content of GUITAR inherently includes 85% sp2 carbon and 15% sp3 carbon as evidenced by Kabir et al. (see abstract).

Claim 22, Tomei et al. teach an electrochemical sensor (see page 263, col. 1, paragraph 6) comprising:
a working electrode;
a counter electrode;
a potentiostat for applying and maintaining voltage to the working electrode (potential is applied at constant potential;, thus it is apparent a potentiostat is present); and 
a current measuring subsystem to measure current from the working electrode (current is detected, thus current measuring subsystem is present;  see sections 2.2, 2.6);
wherein the working electrode is a graphite based electrode formed by printing graphite on a substrate (see section 2.2 and 2.6).  Tomei et al. do not teach the graphite based electrode is pseudo-graphite formed by coating pseudo-graphite onto electrode substrate. However, Gyan et al. teach a GUITAR electrode (GUITAR surface is pseudo graphite surface as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal plane) for sensor application is unique from other graphitic electrode because they are more resistant to aging effects and air oxidation (page 701, col. 2, lines 1-9 and Supplemental information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Gyan et al. teaching to use GUITAR material as the choice of material for Tomei et al. graphite electrode because GUITAR based electrode are more resistant to aging effects and air oxidation thereby increasing the performance of the electrode. 

Claims 23-25 and 29-31 are directed to properties of GUITAR electrode material (see Fig 6 of applicant) and when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112.01, I.).

Claims 26-28 describe the properties of GUITAR electrode used in the method of detecting chlorine. Tomei et al. in view of Gyan et al. teach use of GUITAR electrode used in the method of detecting chlorine and it is examiner’s position the GUITAR electrode taught by the cited prior arts has the same structure and when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112.01, I and 2112.02).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 22 have been considered but are moot because the new ground of rejection does not rely on combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759